Citation Nr: 0919900	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected scalp scar.

2.  Entitlement to service connection for residuals of 
surgery to the scalp.

3.  Entitlement to service connection for a left arm 
condition.

4.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
November 1971.  The Veteran subsequently had Army Reserve 
duty.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  A separate February 2003 rating 
decision with regard to the secondary service connection 
issue has been consolidated into the appeal.

The Board notes in a February 2003 statement the Veteran 
requested a hearing before a Decision Review Officer.  
However, in correspondence received in April 2003, the 
Veteran asked that the RO cancel that hearing.

In an August 2006 decision, the Board reopened and denied the 
claim for entitlement to service connection for an acquired 
psychiatric disorder and denied the claims for entitlement to 
service connection for residuals of surgery to the scalp and 
for a left leg and left arm disability.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2008, the Court 
granted a Joint Motion to vacate and remand the Board's 
decision for further action.  

The issues of service connection for a left leg disorder and 
a left arm disability as well as service connection for 
residuals of surgery to the scalp are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran has an acquired psychiatric disorder that likely 
originated during active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R.        §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a Veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include schizophrenia.  The Veteran 
has been currently diagnosed with dysthymia, anxiety, and 
schizophrenia.  See VA psychiatric examination dated October 
2002 and Dr. M.B. treatment letter from July 2002.  

The Veteran's service treatment records (STRs) do not show 
that the Veteran was treated for or diagnosed with an 
acquired psychiatric disorder; however, STRs show that the 
Veteran had an anxiety reaction.  

The Veteran was diagnosed with anxiety and depressive 
neurosis in November 1980, anxiety disorder with depressive 
traits and severe anxiety state and depressive traits in 
March 1981, undifferentiated schizophrenia in July 1981 and 
February 1982, psychotic disorder in September 1981, 
dysthymia with schizoaffective traits in September 1981, 
paranoid schizophrenia from July 1997 thru May 2002, and 
dysthymia with anxiety in October 2002.

The Veteran had a VA examination in October 2002.  The 
October 2002 VA psychiatric examiner opined that, based on a 
review of all the medical and lay evidence in the claims 
folder, "there is no evidence to consider that the Veteran's 
neuropsychiatric condition, originally described since 
February 12, '81, is directly the result of or secondary to 
his service-connected condition.  The Veteran's scalp surgery 
was for removal of a nevus, thus it could not be considered 
the etiology for the mental condition."  

This opinion weighs against a finding of service connection 
for an acquired psychiatric disorder.

Also of record is the July 2002 opinion of Dr. M.B. who 
opined that the "emotional condition of the patient 
[Veteran] developed after cranial surgery while he was on 
active duty in the US Army.  This surgery has exacerbated his 
symptom of schizophrenia because of the constant and 
recurrent headaches."  

Although Dr. M.B. treated the Veteran since 1997 for his 
psychiatric condition, there is no basis provided for this 
opinion, it is not based on a review of the service or post- 
service medical records, and it is not supported by the 
medical evidence of record that shows treatment for 
schizophrenia many years after service.

However, in August 2008, a private licensed clinical 
psychologist, C.R., PhD, reviewed the Veteran's STRs and 
post-service medical records.  She provided a report with a 
detailed history of the Veteran's diagnosis and with her 
training and expertise, she found that the Veteran exhibited 
prodromal symptoms of schizophrenia as early as 1970 and that 
he had entered the prodromal phase of Schizophrenia by the 
time he left the military in 1971.  C.R. provided a full, 
detailed rational for her finding that the Veteran began to 
suffer the prodromal phase of schizophrenia in service.

In her summary, C.R. stated that there is no question that 
the Veteran has had episodes of schizophrenia, and that 
because he has schizophrenia, he had a prodromal phase of the 
illness that preceded his diagnosis in 1981.  The records 
show evidence of psychiatric disturbance before and shortly 
after his discharge from the military, which are most 
reasonably interpreted as prodromal symptoms of 
schizophrenia.  Therefore, it is C.R.'s opinion that the 
Veteran entered the prodromal phase of schizophrenia by 1970 
and that the disease progressed such that positive symptoms 
and the more visible phase of his illness led to his 
diagnosis in 1981.  She also opined that based upon the 
records, the most reasonable current diagnosis is either 
schizophrenia residual type, or schizophrenia, paranoid type, 
episodic with no inter episode residual symptoms.

Based upon the evidence, the Board finds C.R.'s opinion and 
rationale extremely probative of the Veteran's claim and that 
based upon her thorough review of the evidence, the benefit 
of the doubt should be given to the Veteran.  Accordingly, 
the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.


REMAND

The Veteran seeks service connection for a left leg and left 
arm disability.  The service treatment records show that the 
Veteran was involved in a motorcycle accident during active 
service and that he injured the left side of his body.  The 
Veteran has already been service connected for a left hip 
abrasion and left elbow scar.

The Veteran asserts that he suffers orthopedic pain of the 
left arm and leg as a result of the accident.  It is unclear 
from the record whether the pain is separate and distinct 
from the painful scars that he is already service connected 
for.  In addition, records fail to show a diagnosis of a left 
leg or arm disability.  The Veteran is not competent to opine 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  However, the Veteran's lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection".  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that there is insufficient 
competent medical evidence on file to make a decision on the 
claim.  A VA examination must be scheduled to determine 
whether the Veteran has a disability of the left arm and/or 
leg that is distinct from the service connected scars of the 
left elbow and left hip.

In addition, the Veteran seeks service connection for 
residuals of his surgery of the scalp.  Specifically, it 
appears that the Veteran seeks service connection for his 
tension headaches.

The Veteran underwent 2 biopsies for removal of a nevus 
during service.  The Veteran asserts that ever since the 
biopsies were performed, he has experienced dizziness, 
headaches, insomnia, pain and tenderness emanating from the 
biopsy scar on his occipital scalp.  Currently, the Veteran 
is already service-connected at 10% for pain and tenderness 
from the resulting post-biopsy scar on the occipital scalp.  
The Veteran seeks service connection for further residuals 
related to the biopsies.

During service, the scalp biopsies were performed in April 
and May of 1970.  Shortly thereafter, STRs do reflect some 
complaints of headaches and dizziness in November 1970 and 
March 1971.  The Veteran was diagnosed with tension 
headaches.  

The Veteran complained of headaches and dizziness a short 
time after service.  See VA examination of August 1972, VA 
clinical record of July 1974, and Army Reserve medical record 
of July 1974.  No significant findings were recorded besides 
the Veteran's assertions regarding the etiology of his 
headaches.

VA hospital records from October and November of 1980, and a 
VA neurology consultation report from October 1981 diagnosed 
the Veteran with tension headaches.  The VA specifically 
consulted with a private neurologist to obtain a diagnosis 
regarding the etiology of the Veteran's headaches.  The 
neurologist indicated that the Veteran suffered from tension 
headaches secondary only to his psychotic disorder, which has 
recently been service-connected (as discussed above).  The 
neurologist did not associate the Veteran's tension headaches 
or dizziness with any residuals of his scalp biopsies.

Because the claims file contains evidence that appears to 
associate the headaches with the scalp biopsies and with the 
Veteran's service connected acquired psychiatric disorder, 
the Board finds that a VA examination is required to 
determine the etiology of the Veteran's headaches and to 
determine whether he suffers any residuals other than the 
scar from his scalp surgeries.

Finally, the Board notes that the Veteran submitted a 
statement in January 1983 indicating that he was receiving 
benefits from the Social Security Administration (SSA).  
However, the SSA records have not been associated with the 
claims file.  These records must be obtained prior to any 
further adjudication.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002) (possibility that SSA records could 
contain relevant evidence cannot be foreclosed absent a 
review of those records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security 
Administration records (if possible), 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should schedule the Veteran for 
a VA examination for his left leg and left 
arm disabilities.  The claims file and a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination.  The examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.  

All necessary tests should be performed to 
determine whether the Veteran has a left 
arm and/or left leg disability separate 
from the already service connected 
abrasion of the left hip and scar of the 
right elbow.  If so, the examiner is asked 
to render a medical opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
disability is related to the Veteran's 
service. 

3.  The RO should schedule the Veteran for 
a VA examination for his scalp condition.  
The claims file and a copy of this remand 
must be provided to the examiner in 
conjunction with the examination.  The 
examiner must review the claims file and 
annotate the report as to whether he or 
she reviewed the claims file.  

All necessary tests should be performed to 
determine whether the Veteran has any 
residuals from his biopsies of the scalp.  
The examiner is asked to specifically 
address the Veteran's tension headaches 
and to provide an opinion regarding the 
etiology of his headaches (if any).

4.  Then, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


